Per Curiam.
Junior Jeudy appeals the trial court’s denial of his rule 3.850 motion. We accept the State’s concession on appellant’s first claim, and we remand for the trial court to correct appellant’s judgment to conform to the jury’s verdict that he was guilty of attempted carjacking and false imprisonment. The appellant need not be present for the correction. See Wiggins v. State, 992 So.2d 363, 364 (Fla. 5th DCA 2008).
We affirm the summary denial of claim two on the ground that appellant failed to demonstrate prejudice under Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). There was no defect in the information, no dispute as to the identity of the false imprisonment victim, and the evidence at trial established appellant’s guilt as alleged in the information.

Affirmed; remanded for entry of a corrected judgment.

Warner, Gerber and Conner, JJ., concur.